DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 22 January 2021 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasaki (US 2010/0165472).
Regarding independent claim 1
Regarding claim 5, Hamasaki teaches the beading pattern (34f) comprising a grid pattern beading (Fig. 10).
Regarding claim 6, Hamasaki teaches the beading pattern (34f) comprising one from among a plurality of polygonal beadings, a plurality of circular beadings, and a plurality of elliptical beadings (¶ [0121]).
Regarding claim 7, Hamasaki teaches the beading pattern (34f) comprising a beading (34f), and wherein a cross-section of the beading (34f) is one from among a triangle, a quadrangle, a semicircle, and a semi-ellipse (¶ [0121]).
Regarding claim 8, Hamasaki teaches a plurality of through holes (Fig. 9, Element 34c) formed at predetermined intervals on the sheet (34).
Regarding claim 21, Hamasaki teaches the cross-section of the beading (34f) being one from among the semicircle and the semi-ellipse (¶ [0121]).
Regarding claim 22, Hamasaki teaches the plurality of beading patterns comprising a beading having a rectangular cross-section (¶ [0121]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2010/0165472) in view of Shimizu (US 2013/0222705)
Regarding claim 2, Hamasaki teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the plurality of beading patterns comprising a plurality of rectilinear beadings parallel to an edge of the sheet.
Shimizu teaches a reflective sheet (Fig. 2, Element 26) for a display comprising a plurality of rectilinear beading patterns (Fig. 2, Element 26b) parallel to a surface of the sheet (26) for preventing uneven brightness.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rectilinear beadings taught by Shimizu on the reflective sheet of Hamasaki for preventing uneven brightness.
Regarding claim 3, Shimizu teaches each rectilinear beading from among the plurality of rectilinear beadings having a length corresponding to a length of the edge of the sheet (26).
Regarding claim 4, Shimizu teaches the plurality of beading patterns comprising a plurality of dashed beadings (Fig. 2) parallel to an edge of the sheet (26).
Regarding claim 9
Regarding claim 10, Shimizu teaches the plurality of through holes (26d) comprising a plurality of through hole arrays (Fig. 3) parallel to an edge of the sheet (26), wherein the plurality of beading patterns comprises a plurality of rectilinear beadings (26b), and wherein, for each through hole array from among the plurality of through hole arrays, a first rectilinear beading (26b) from among the plurality of rectilinear beadings extends adjacent to and on a first side of the through hole array and a second rectilinear beading from among the plurality of rectilinear beadings extends adjacent to and on a second side of the through hole array such that there is a one-to-one correspondence between the plurality of rectilinear beadings and the plurality of through hole arrays.
Regarding claim 11, Shimizu teaches the plurality of beading patterns (26b) comprising a grid pattern beading (Fig. 3), and wherein each through hole (26d) from among the plurality of through holes is positioned within a respective unit square of the grid pattern beading (Fig. 3).
Regarding claim 12, Shimizu teaches the plurality of beading patterns comprising a plurality of rectangular beadings (Fig. 5), and wherein first, second, third, and fourth through holes (26d) from among the plurality of through holes are positioned at respective corners of each rectangular beading from among the plurality of rectangular beadings (Fig. 3).
Regarding claim 13, Shimizu teaches the plurality of beading patterns comprising a plurality of rectangular beadings (Fig. 5), and wherein each rectangular beading (26b) from among the plurality of rectangular beadings surrounds a respective 
Regarding claim 14, Shimizu teaches the plurality of beading patterns comprising a plurality of circular beadings (Fig. 7), and wherein respective first, second, third, and fourth through holes (126d) from among the plurality of through holes form a rectangle around each circular beading from among the plurality of circular beadings (Fig. 7).
Regarding claim 15, Shimizu teaches the plurality of beading patterns comprising a plurality of circular beadings (Fig. 7), and wherein each circular beading from among the plurality of circular beadings surrounds a respective group of four adjacent through holes to from a circle around the respective group of four adjacent through holes (126d).

Regarding independent claim 16, Shimizu teaches a display apparatus comprising a light guide plate (Fig. 2, Element 18); a bottom chassis (Fig. 1, Element Cb) disposed below the light guide plate (18); and a reflective sheet (Fig. 2, Element 26) disposed on a top surface of the bottom chassis, wherein the reflective sheet comprises a sheet (Fig. 2, Element 26) configured to reflect light (¶ [0067]); and a plurality of beading patterns (Fig. 2, Element 26b) protruding from a surface of the sheet (26).
Shimizu teaches the limitations of independent claim 16 discussed earlier but fails to exemplify each of the plurality of beading patterns protruding toward and contacting one of the light guide plate and the bottom chassis, wherein a shape of a contact portion of the plurality of beading patterns (34f) that contacts the surface 
Hamasaki teaches a reflective sheet for a display apparatus, the reflective sheet comprising a plurality of beading patterns (Fig. 9, Element 34f) protruding from a surface of the sheet (34), wherein each of the plurality of beading patterns (34f) protrudes toward and contacts a light guide plate (Fig. 9, Element 35), and wherein a shape of a contact portion of the plurality of beading patterns (34f) that contacts the surface comprises one from among a polygonal shape, a circular shape, and an elliptic shape (¶ [0121]).  Hamasaki discloses the plurality of beading patterns being provided for spacing the light guide plate (35) and the reflecting sheet a predetermined distance apart to suppress occurrence of fluctuations in brightness (¶s [0120]-[0121]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the reflective sheet of Hamasaki in the display apparatus taught by Shimizu for achieving uniform high brightness by suppressing the occurrence of fluctuations in brightness.
Regarding claim 17, Shimizu teaches the plurality of beading patterns (26b) of the reflective sheet (26) protruding toward the light guide plate (18).
Regarding claim 18, Shimizu teaches the plurality of beading patterns (26b) of the reflective sheet (26) protruding toward the bottom chassis (Cb).
Regarding claim 19, Shimizu teaches the bottom chassis comprising a plurality of reinforcing beads (Fig. 6, Element 26a1), and wherein the plurality of beading patterns (26b) of the reflective sheet (26) is disposed at a position on the reflective 
Regarding claim 20, Shimizu teaches for each reinforcing bead from among the plurality of reinforcing beads (26a1), the plurality of beading patterns (26b) comprising at least one respective rectilinear beading that extends across the reinforcing bead (Fig. 6).
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument, in regards to independent claims 1 and 16, that Hamasaki does not teach a shape of a contact portion of the plurality of beading patterns that contacts the surface comprises one from among a polygonal shape, a circular shape, and an elliptic shape, the Examiner respectfully disagrees.  Applicant notes that the alleged contact portion of Hamasaki is merely a series of point contacts between the bulge portions (34f) and the diffusion plate (35), not any of the above shapes.  The Examiner notes that Hamasaki discloses the bulge portions (34f) coming into contact with the diffusion plate (¶ [0120]), with the bulge portion being part of a pyramid shape where the front end portion is pointed, conical form, semi-sphere, sphere, or an elliptic sphere (¶ [0121]).  Thus, Hamasaki teaches a shape of the contact portion of the plurality of beading patterns (34f) comprising one from among a polygonal shape, a circular shape, and an elliptic shape, as claimed in the instant application.
In response to applicant’s argument, in regards to new claim 22, that Hamasaki does not teach the plurality of beading patterns comprising a beading having a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        10 March 2021